        Case 4:21-cv-00234-BRW Document 4 Filed 04/28/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JERMIL WHITE                                                             PETITIONER

v.                              4:21-cv-00234-BRW-JJV


DOE                                                                     RESPONDENT

                                     JUDGMENT

      Consistent with the Order entered today, it is CONSIDERED, ORDERED, and

ADJUDGED that this case is DISMISSED.

      IT IS SO ORDERED this 28th day of April, 2021.



                                        Billy Roy Wilson
                                        UNITED STATES DISTRICT JUDGE




                                           1
